                Case 1:18-cr-00413-VM Document 103 Filed 01/27/20 Page 1 of 1




•.=ARDI&Eo~                                                                                                                                  Partners
                                                                                                                                           Dawn M. Cardi
                                                                                                                                           Chad L. Edgar

                                                                                                                                             Associates
                                                                                                                                          Jessica Friedrich
                                                                                                                                          Joanna C. Kahan

                                                                                                                                            Of counsel
                                                                                                                                           Diane Ferrone



                                                                                                        l    .nc \ DN Y
                                                    January 27, 2020
                                                                                                       I    ,t)CUM ENT
                                                                                                       ELECTRONICALLY FILE D                               I


    BYECF

    The Honorable Victor Marrero
                                                                                                       DOC #:- -1-1-l   ' I~+51'
                                                                                                        • l i ILED: ...._         ______
                                                                                                                           j ~()+-lr-,/Jrn,,-
                                                                                                                       / of- / ,µv
                                                                                                                                       . -               /.,•'

    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

                       Re:       United States v. McCoy et al. , 18 Cr. 413 (VM)

    Dear Judge Marrero:

            We represent defendant Joseph McCoy in the above-captioned proceeding. We write to
    request a second adjournment of Mr. McCoy's sentencing, currently scheduled for January 31 ,
    2020. We are still in the process ofretaining an appropriate mitigation specialist who can assist
    us in preparing relevant material for Mr. McCoy's sentencing. We respectfully request an
    additional 60 days to prepare our sentencing submission. The government does not object to our
    request.

             We thank the Court in advance for its consideration of this matter.



                                                             /s/




    cc:      Ti , othy Capozzi (by ECF)
             Assistant United States Attorney




99 Madison Avenue, 8th Floor, New York, NY 10016 • 212.481.7770 TE LEPH O NE   •   212.271.0665   FACSIM ILE •   917 .543.9993   CELL •   card iedgarlaw.com
